Citation Nr: 1332303	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, and if so, whether service connection is warranted.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to February 1976.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by which the Regional Office (RO) in St. Petersburg, Florida, determined that new and material evidence had not been received to reopen the claim for service connection for a low back disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO denied service connection for a low back disability on the basis that there was no evidence of a low back disability in service, a diagnosis of a low back disability within one year of service separation, or a nexus to service.  The Veteran was notified of this decision, but he did not file a timely appeal.   

2.  The evidence received since the June 2003 rating decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability.     



CONCLUSIONS OF LAW

1.  The June 2003 rating decision to deny service connection for a low back disability is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

2.  The evidence received subsequent to the June 2003 rating decision is new and material to reopen service connection for a low back disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the claim for service connection for a low back disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

2.  Claim to Reopen Service Connection for a Low Back Disability

Service Connection and Reopening Legal Authority

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Reopening Analysis

In this case, the RO issued a rating decision in June 2003 which denied service connection for a low back disability on the merits on the basis that there was no evidence of a low back disability in service, a diagnosis of a low back disability within one year form service separation, or a nexus to active service.  The Veteran was notified of the decision, but he did not perfect a timely appeal; therefore, the June 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 2003 rating decision included the Veteran's service treatment records, treatment records from O.C.J., treatment records from the O.R. Hospital, treatment records from the S.M. Medical Center, VA treatment records dated from 1979 to 2002, a state disability determination dated in September 1989 with supporting medical records, private treatment and hospital records dated in 1987 and 1989, VA examination reports dated in August 1991 and March 1987, and the Veteran's statements dated in December 2002, February 2003, and April 2003.  

In August 2010, the Veteran applied to reopen service connection for a low back disability.  The following additional evidence in support of his claim includes a September 2010 VA examination report and VA treatment records dated from 2001 to 2005, and from October 2009 to February 2011.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The August 2010 VA primary care records indicate that the Veteran reported having low and mid back pain since 1972.  The assessment was chronic pain syndrome of the back.  An October 2009 VA treatment record indicates that the Veteran reported that the low back pain started in 1972 when he was lifting; he stated that he felt a pop, went to his knees, and was off work for one to two weeks.  The assessment was degenerative disc disease of the lumbar spine.  

The VA treatment records are new evidence since this evidence is neither cumulative nor redundant of the evidence of record at the time of the June 2003 rating decision.  The newly submitted VA treatment records are material because the records tend to show that the Veteran has had low back pain symptoms since the injury in service.  This evidence tends to show a possible medical nexus between the current lumbar spine disability and the injury in service.  The Veteran, as a layperson, is competent to report observable symptoms, including symptoms during and since service, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004).  This evidence is material because it addresses an unestablished fact which is whether the Veteran sustained a back injury in service and whether the Veteran's current back disability is related to service to include the injury in service.  

The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  The statements from the Veteran provide information about the back injury in service and back symptoms since service.  Thus, on this record, the evidence is new and material.  The claim for service connection for a low back disability is reopened and must be addressed on the merits.   

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2013).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted and the claim is reopened.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran asserts that he injured his back in service in 1972 and this injury caused his current low back disability.  The August 2010 VA primary care records indicate that the Veteran reported having low and mid back pain since 1972.  The assessment was chronic pain syndrome of the back.  An October 2009 VA treatment record indicates that the Veteran reported that the low back pain started in 1972 when he was lifting; he stated that he felt a pop, went to his knees, and was off work for one to two weeks.  The assessment was degenerative disc disease of the lumbar spine.  There is x-ray evidence of degenerative joint disease and degenerative disc disease of the lumbar spine.  See the December 2006 VA x-ray report.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed low back disability and to obtain an opinion as to whether this disability is related to active service.  38 U.S.C.A. § 5103A(d).  

VA treatment records show that the Veteran indicated that he had a claim pending for Social Security Administration (SSA) disability benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed low back disability.   

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disability. 

The record shows that the Veteran receives treatment for the claimed the claimed low back disability from the VA Healthcare System in Florida.  The RO should obtain the VA treatment records for treatment of the claimed low back disability dated from February 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the low back disability.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

2.  Obtain any pertinent VA treatment records showing treatment for the low back disability from the VA Healthcare System dated from February 2011 to the present. 

3.  Obtain copies of any outstanding records, decisions, and award letter referable to the Veteran's claim for SSA disability benefits as well as copies of the medical records considered in conjunction with that determination.  If no such files exist, the negative response from SSA should be associated with the claims file. 

4.  Schedule the Veteran for a VA examination in order to determine to determine nature and likely etiology of the low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the thoracolumbar spine.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracolumbar spine disability is due to injury or other event of the Veteran's period of active service.  

The examiner should consider the following information: the Veteran stated that he injured his back in service in 1972 and has had back pain since the injury in service.  The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as pain, and that his reports must be considered in formulating the requested opinions.  

The examiner should also consider the following information: Service treatment records do not document complaints or diagnosis of a thoracolumbar spine disability.  Private hospital records dated in January 1987 show treatment for a compression fracture at T12 after a car accident.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a low back disability in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


